DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed on 5/02/2022 with respect to claims 1, and 5-7, have been considered but they are not persuasive. Regarding independent claims Applicant argues that “May's confidence level is a degree of confidence in the determination that the blob is a contaminant. May teaches that when the confidence level is 80-90% or greater, the blob is considered to be a contaminant. However, May's confidence level is not a threshold value for a size of an area of the blob. May's confidence level is merely a likelihood that the blob is a contaminant, and not based on a comparison of the size of the area of the blob relative to an area threshold. Thus, May fails to disclose and would not have rendered obvious the claimed when the at least one detected deposit region at the certain position is the moving deposit region, the processor is programmed to not exclude the at least one detected deposit region at the certain position from the determination process, as recited in independent claim 1 (and similarly claims 5 and 6). 
Ikeda does not cure this deficiency. Specifically, Ikeda does not disclose when the at least one detected deposit region at the certain position is the moving deposit region, the processor is programmed to not exclude the at least one detected deposit region at the certain position from the determination process, and when the at least one detected deposit region at the certain position is the moving deposit region, the processor is programmed to not exclude the at least one detected deposit region at the certain position from the determination process, as recited in independent claim 1 (and similarly claims 5 and 6). Ikeda discloses acquiring a detection area where existence of the attachable matter, such as water droplets, is estimated and is detected from a camera image of the camera. When a detection area satisfies a predetermined exclusion condition, the detection area is determined as not an attachable matter and excluded from a processing target. The predetermined exclusion condition is based on edge intensity, luminance, and saturation, as shown in Figures 4A-4C. Ikeda's paragraphs [0301]-[0304] also teaches that when detecting different sizes of water droplets using a matching unit 24, the water droplets is compared to a plurality of templates depending on a situation of an environment. First, Ikeda's comparison of different sizes of water droplets to templates does not determine that the area of the at least one detected deposit region at a certain position in the image is equal to or larger than a predetermined value, and perform a process of excluding the area of the at least one detected deposit region at the certain position from a determination process. Second, Ikeda does not teach that predetermined exclusion condition is based on whether the detected deposit region at the certain position is the moving deposit region, which is a deposit region detected when the vehicle is moving.” (Please see Remarks, page 6, second and last paragraph and page 7 first and second paragraphs).
First of all, in response to Applicants arguments that “May's confidence level is not a threshold value for a size of an area of the blob. May's confidence level is merely a likelihood that the blob is a contaminant, and not based on a comparison of the size of the area of the blob relative to an area threshold.”, Examiner respectfully disagrees, as May discloses in paragraph 62, that “The dirt detection algorithm may provide regions of interest to investigate by the classification algorithm, which may come up with a result (confidence level) of which kind of dirt or obstruction may be present, such as by distinguishing snowflakes from rain drops, hail, mud or being under water.” Hence as can be seen from above passage that May distinguishes snowflakes from rain drops, hail, mud, based on confidence level, for instance for different confidence level (different areas of interest) May would detect different region of interest (i.e.  snowflakes, raindrop or mud). Hence May reference reasonable reads on the argued limitation. Examiner suggests Applicant to further elaborate on threshold value to overcome the cited reference. 
Further as previously pointed out by the Examiner that May discloses in paragraph 36, that the system determines that the detected blob is likely a contaminant with a confidence level (regions/areas of interest) of greater than, for example, 80 percent or greater than, for example, 90 percent or the like (threshold values), the image processor determines that the detected blob is representative of a contaminant at the lens of the camera, and further paragraph 60, discloses “Once dirt spots on one camera are identified and localized, the dirt impairment compensation algorithm may be employed. Here, the nature of the vision flow due to the vehicle's own movement can be used for benefit. The video images' motion flow is dependent on the vehicle's own motion speed and direction” hence as can be seen from above passages that the “Blob” is detected at camera lens while vehicle is in motion (corresponds to claimed “detected deposit region at the certain position is the moving deposit region”). However May is silent with respect to “processor is programmed to not exclude the at least one detected deposit region at the certain position from the determination process”. For this limitation Examiner relied on Ikeda reference. As previously cited by Examiner that said limitation is disclosed by FIGS. 4A to 4C, of Ikeda, which illustrate a specific example of the predetermined exclusion condition. FIGS. 4A to 4C are (first to third) diagrams illustrating a specific example of the exclusion condition. Further paragraph 112, discloses “the attachable matter determination unit 11c excludes a detection area that satisfies such a predetermined exclusion condition and is determined as not being an attachable matter from a process target of the rear stage. In addition, the attachable matter determination unit 11c notifies the removal determination device 5 of a detection area that does not satisfy the predetermined exclusion condition and is determined as an attachable matter in order to set it as a processing target of the rear stage” Hence as can be seen from above passages that when the detection area that satisfies a predetermined exclusion condition is excluded from processing and when the detection area that does not satisfy the predetermined exclusion condition and is determined as an attachable matter in order to set it as a processing target. Further Ikeda in paragraphs 77-78, discloses “raindrop detection as attachable matter” (moving deposit region). Further with respect to Applicants arguments that “Second, Ikeda does not teach that predetermined exclusion condition is based on whether the detected deposit region at the certain position is the moving deposit region, which is a deposit region detected when the vehicle is moving.” First of all as being explained above that Ikeda discloses in paragraphs 77-78, discloses “raindrop detection as attachable matter” (moving deposit region) and further in paragraphs 169 and 173, discloses “if the vehicle is traveling downhill, for example, the lens 2a of the rear camera 2-2 faces upward compared to a normal operation, so it can be said that raindrops are easily attached in the case of rainfall or the like”. Hence as can be seen from above passage that in Ikeda the raindrops are detected when the vehicle is in travel state. Therefore in view of above response it is Examiner position that cited references of May and Ikeda reads on the argued limitations as presented by the Applicant. 
Applicant further argues that “Second, Ikeda does not teach that predetermined exclusion condition is based on whether the detected deposit region at the certain position is the moving deposit region, which is a deposit region detected when the vehicle is moving. Modifying May with this teaching of Ikeda also does not teach this feature since May only discloses that detecting a blob can occur while the vehicle is moving. Thus, May and Ikeda, either alone or in combination, fail to disclose and would not have rendered obvious when the at least one detected deposit region at the certain position is the moving deposit region, the processor is programmed to not exclude the at least one detected deposit region at the certain position from the determination process, and when the at least one detected deposit region at the certain position is the moving deposit region, the processor is programmed to not exclude the at least one detected deposit region at the certain position  from the determination process, as recited in independent claim 1 (and similarly claims 5 and 6)”.
Examiner respectfully disagrees, first of all, not only May teaches that detecting a blob can occur while the vehicle is moving but similarly, Ikeda also teaches that raindrops are detected while vehicle is in travel state, for instance Ikeda in paragraphs 169 and 173, discloses “if the vehicle is traveling downhill, for example, the lens 2a of the rear camera 2-2 faces upward compared to a normal operation, so it can be said that raindrops are easily attached in the case of rainfall or the like”. Hence as can be seen from above passage that in Ikeda the raindrops are detected when the vehicle is in travel state. Therefore combination of May in view of Ikeda is proper and both references discloses detection of attachable matter while vehicle is in motion. Hence modifying May with the teachings of Ikeda would be straight forward since both references deals with detection and removal of attachable matter. Same arguments are applicable to independent claims 5 and 6, since Applicant did not present separate arguments for said claims. Therefore May in view of Ikeda reads on the argued limitations as presented by the Applicant.
Applicant arguments with respect to newly added claim 8, has been fully considered and are persuasive, said claim is being objected and indicated as allowable.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over May (US PGPUB 2014/0232869 A1) and further in view of Ikeda (US PGPUB 2018/0114089 A1).

As per claim 1, May discloses a deposit detection device for a vehicle (May, Fig. 1 and Fig. 7), the deposit detection device comprising: 
detect a plurality of deposit regions corresponding to a deposit adhering to an imaging device (May, Fig. 1:12:14a-14d, and paragraph 20, discloses “In this environment the dirt detection system tries to recognize dirty locations on the camera lens”), based on brightness information of an image captured by the imaging device (May, paragraph 27, discloses “The blobs or dirty or obscured locations on the lens of a digital camera arise in two principle ways, as "dark" dirt locations and "light" or "bright" dirt locations”); 
the plurality of deposit regions including deposit regions detected when the vehicle is moving (May, paragraph 25);
detect at least one deposit region detected during moving of the vehicle as a moving deposit region, from among the plurality of detected deposit regions (May, paragraphs 20, 25-27 and 60, discloses “The present invention processes image data of consecutive frames of captured images while the vehicle is moving”), and 
determine an existence of a deposit on the imaging device when an area of the detected moving deposit region is equal to or larger than a first threshold value (May, paragraphs 36 and 60, discloses “the system determines that the detected blob is likely a contaminant with a confidence level of greater than, for example, 80 percent or greater than, for example, 90 percent or the like”).
Although May discloses wherein: when, in the deposit region, the area of the at least one detected deposit region at a certain position in the image is equal to or larger than a predetermined value (May, paragraphs 36 and 60, discloses “the system determines that the detected blob is likely a contaminant with a confidence level of greater than, for example, 80 percent or greater than, for example, 90 percent or the like”), however does not explicitly disclose (when, in the deposit region, the area of the at least one detected deposit region at a certain position in the image is equal to or larger than a predetermined value,) the processor is programmed to perform a process of excluding the area of the at least one detected deposit region at the certain position from a determination process, and when the at least one detected deposit region at the certain position is the moving deposit region, the processor is programmed to not exclude the at least one detected deposit region at the certain position from the determination process.
Ikeda discloses (when, in the deposit region, the area of the at least one detected deposit region at a certain position in the image is equal to or larger than a predetermined value,) the processor is programmed to perform a process of excluding the area of the at least one detected deposit region at the certain position from a determination process (Ikeda, Fig. 3:50, and Figs. 4A-4C, shows exclusion conditions, and also please see paragraphs 111 and 112), and 
when the at least one detected deposit region at the certain position is the moving deposit region, the processor is programmed to not exclude the at least one detected deposit region at the certain position from the determination process (Ikeda, paragraphs 64, 77-80, 111-112, and 163, discloses raindrop detection as attachable matter, and further please note when exclusion conditions are not satisfied then processor 50 is programmed not to exclude the detected deposit region (e.g. raindrops)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify May teachings by implementing removal determination unit to the system, as taught by Ikeda.
The motivation would be to provide a system for improving the attachable matter detection accuracy (paragraph 72), as taught by Ikeda.

As per claim 5, please see the analysis of claim 1.

As per claim 6, May discloses a deposit detection device  (May, Fig. 1 and Fig. 7), the deposit detection device comprising: 
an adhesion detection module configured to detect a deposit region of a plurality of deposit regions corresponding to a deposit adhering to an imaging device (May, Fig. 1:12:14a-14d, and paragraph 20, discloses “In this environment the dirt detection system tries to recognize dirty locations on the camera lens”), based on brightness information of an image captured by the imaging device (May, paragraph 27, discloses “The blobs or dirty or obscured locations on the lens of a digital camera arise in two principle ways, as "dark" dirt locations and "light" or "bright" dirt locations”); 
a moving adhesion detection module configured to detect the deposit region detected during moving of the vehicle as a moving deposit region, from among the plurality of deposit regions detected by the adhesion detection module (May, paragraphs 20, 25-27 and 60, discloses “The present invention processes image data of consecutive frames of captured images while the vehicle is moving”), and 
a determination module configured to determine an existence of a deposit when an area of the moving deposit region detected by the moving adhesion detection module is equal to or larger than a first threshold value (May, paragraphs 36 and 60, discloses “the system determines that the detected blob is likely a contaminant with a confidence level of greater than, for example, 80 percent or greater than, for example, 90 percent or the like”).
Although May discloses wherein: when, in the deposit region, the area of the at least one detected deposit region at a certain position in the image is equal to or larger than a predetermined value (May, paragraphs 36 and 60, discloses “the system determines that the detected blob is likely a contaminant with a confidence level of greater than, for example, 80 percent or greater than, for example, 90 percent or the like”), however does not explicitly disclose (when, in the deposit region, the area of the at least one detected deposit region at a certain position in the image is equal to or larger than a predetermined value,) the determination module performs a process of excluding the area of the deposit region at the certain position from a determination process, and when the deposit region at the certain position is the moving deposit region, the determination module does not exclude the deposit region at the certain position from the determination process.
Ikeda discloses (when, in the deposit region, the area of the at least one detected deposit region at a certain position in the image is equal to or larger than a predetermined value,) the determination module performs a process of excluding the area of the deposit region at the certain position from a determination process (Ikeda, Fig. 3:50, and Figs. 4A-4C, shows exclusion conditions, and also please see paragraphs 111 and 112), and 
when the deposit region at the certain position is the moving deposit region, the determination module does not exclude the deposit region at the certain position from the determination process (Ikeda, paragraphs 64, 77-80, 111-112, and 163, discloses raindrop detection as attachable matter, and further please note when exclusion conditions are not satisfied then processor 50 is programmed not to exclude the detected deposit region (e.g. raindrops)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify May teachings by implementing removal determination unit to the system, as taught by Ikeda.
The motivation would be to provide a system for improving the attachable matter detection accuracy (paragraph 72), as taught by Ikeda.

As per claim 7, May in view of Ikeda further discloses the deposit detection device according claim 6, wherein: the determination module divides the image into a first region corresponding to a road surface (Ikeda, paragraphs 139 and 282, discloses grayscale image includes background structures, white lanes on the road, and the like) and a second region that is a region other than the first region (Ikeda, paragraphs 142 and 282, discloses water droplet), and when an area of the deposit region in the first region is larger than an area of the deposit region in the second region by a second predetermined value (Ikeda, paragraphs 282 and 285), the determination module excludes the area of the deposit region in the first region from the determination process (Ikeda, paragraph 283, discloses “by setting the binarization threshold value THa to a high value, only pixels indicating the edge of the water droplet are set to "white." In other words, edges of an unnecessary object are effectively removed by setting the binarization threshold value THa to a high value”).


Allowable Subject Matter
Claim 8, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633